Citation Nr: 0530838	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-20 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
(claimed as residuals of irritable bowel syndrome).

2.  Entitlement to service connection for L5 spondylosis.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for diffuse borderline 
cord atrophy of the cervical/thoracic spine.

5.  Entitlement to service connection for fibrous ankylosis 
of the upper extremities.

6.  Entitlement to service connection for spastic diplegia.

7.  Entitlement to service connection for a urologic disorder 
(claimed as incontinence of urine with cystoplasty, stricted 
urethra, urethritis and urinary frequency).

8.  Entitlement to service connection for arthritis of the 
right foot (claimed as residuals of fracture).


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) 
during several periods from July 6, 1986 to May 18, 1996.  
The veteran also had several periods of inactive duty 
training (INACDUTRA) from June 1985 to September 1998.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Montgomery, 
Alabama.  The veteran appeared before the undersigned 
Veterans Law Judge at a Travel Board hearing in January 2001.   
The Board remanded the case in April 2001 for further 
evidentiary and procedural development.  

In June 2003, the Board denied the veteran's claims for 
service connection.  The veteran appealed the denial to The 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court" or "CAVC"), and in an April 2005 
Order, the Court vacated the June 2003 decision, and remanded 
the matter to the Board for readjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted above, the Board remanded this claim to the RO in 
April 2001 for additional development.  The RO was requested 
to obtain any additional service records that might be 
available from the National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or other potential custodians of the 
veteran's service records.  

Upon completion of the above, the RO was to schedule the 
appellant for a medical examination(s) to address the nature 
and etiology of the disorders claimed as service connected 
based on a complete review of the evidence in the claims 
file.  The examiner(s) were requested to provide an opinion 
regarding the etiology of the veteran's disorders to include 
whether it is at least as likely as not that any disorder was 
incurred in or aggravated by service.  The examiner(s) were 
to provide detailed reasons and bases for all diagnoses and 
opinions reached.  In addition, the Board requested that all 
necessary tests and studies be conducted.  

As noted, the RO was to collect the veteran's personnel and 
medical records from all potential custodians of his service 
records.  While the case was in remand status, the RO 
contacted several agencies.  While the Alabama State Military 
Department responded to the RO's request for records, no 
response was received from any of the other potential 
custodians of the veteran's personnel and medical records 
that were contacted by the RO.  VA has a duty to ensure that 
all service personnel and medical records have been obtained, 
if available.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2005).  With regard to records in the custody of a 
Federal department or agency, VA must make as many requests 
as are necessary to obtain the relevant records, until and 
unless it concludes that the records do not exist or that it 
determines further requests would be futile.  38 C.F.R. § 
3.159 (c)(2) (2005).  The RO must undertake exhaustive 
efforts to obtain the veteran's service records.  Under 38 
C.F.R. § 3.159(c)(2), VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  This includes military medical and 
personnel records.  VA will end its efforts to obtain these 
records only if VA concludes they do not exist or that 
further efforts to obtain them would be futile.  The RO has 
not addressed this in the record.  

In addition, the veteran was examined by VA in August 2002 
and December 2002, and the Board notes that the remand 
instructions were not complied with in that the examiners did 
not indicate if any further necessary tests and studies 
should be conducted.  Further, the examiners did not provide 
the requested opinions with rationale for those findings.  
Thus a remand is required.  See Stegall v. West, 11 Vet. App. 
268 (1998) (a remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders).

Regarding the veteran's claim for ulcerative colitis and for 
a urologic disorder, when no preexisting condition is noted 
upon entry into service, as here, the veteran is presumed to 
have been sound upon entry.  See 38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The burden then falls on the government to 
rebut the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both preexisting 
and not aggravated by service.  See Wagner v. Principi, 02-
7347 (Fed. Cir. June 1, 2004); VAOPGCPREC 3-2003 (July 16, 
2003).  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  See 38 
U.S.C.A. § 1153 (West 2002); Wagner, 02-7347.  If this burden 
is met, then the veteran is not entitled to service-connected 
benefits.  Wagner, 02-7347.  However, if the government fails 
to rebut the presumption of soundness under 38 U.S.C.A. § 
1111, the veteran's claim is one for incurrence in service.  
Id. 

On the other hand, if a preexisting disorder is noted upon 
entry into service, a veteran cannot bring a claim for 
incurrence in service for that disorder, but a veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See 38 U.S.C.A. § 1153 (West 2002); Wagner, 02- 
7347.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153; see also Jensen, 19 F.3d at 1417; 38 C.F.R. § 3.306.  

In this regard, in Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness. The Federal Circuit Court held, in Wagner, that 
the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during 
service..

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should again request complete, 
legible copies of any and all personnel 
and medical records which pertain to the 
appellant's Army National Guard service, 
which have not been previously obtained.  
The RO should contact all potential 
custodians of records, including the U.S. 
Army National Guard Personnel Center in 
Falls Church, Virginia, and the 
Department of the Army, U.S. Army Reserve 
Personnel Command in St. Louis, Missouri.  
If, after an exhaustive search, it is 
determined the records do not exist or 
have been lost, the RO must document this 
fact and note all attempts that were made 
to locate them.  Then, if appropriate, 
the RO should notify the veteran of the 
need to submit alternate forms of 
evidence in lieu of missing service 
medical records and personnel records. 

2.  Upon completion of the above-cited 
development, the RO should schedule the 
appellant for appropriate VA compensation 
examination(s) for the purpose of 
addressing the nature and etiology of the 
disorders for which service connection is 
being sought, as listed on the title page 
of this REMAND.  The claims folder must 
be made available to and reviewed by the 
examiner (s). All necessary tests and 
studies should be conducted.  If no such 
tests or studies are necessary, the 
examiner(s) should so indicate in the 
examination report.  

In conjunction with a thorough review of 
the evidence in the claims folder, and 
with the clinical findings noted on 
examination, each examining VA 
physician(s) should determine whether the 
appellant has any diagnosed disorder(s) 
for the conditions claimed as service 
connected (ulcerative colitis, L5 
spondylosis, sinusitis, diffuse cord 
atrophy of cervical/thoracic spine, 
fibrous ankylosis of upper extremities, 
spastic diplegia, urologic disorder and 
right foot arthritis), and if so, render 
opinions addressing whether it is at 
least as likely as not ( a fifty percent 
probability or greater) that (1) any 
disease or injury resulting in a current 
disability for the disorders claimed was 
incurred in or aggravated (became 
chronically worsened or aggravated beyond 
the natural progression of the disorder), 
during one or more of the appellant's 
periods of active duty for training 
during his National Guard service (for 
all such verified periods of service 
between June 1985 and September 1998), 
and (2), any injury resulting in a 
current disability for one or more of the 
claimed disorders was incurred or 
aggravated during any period of active 
duty for training or inactive duty 
training for the same time period.  The 
VA physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  

Detailed reasons and bases for all 
diagnoses and opinions reached should be 
provided.  The report of examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
appellant's claims folder. 

3.  The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Upon completion of the above, the RO 
should readjudicate the issues on appeal, 
as listed on the title page, under all 
appropriate statutory and regulatory 
provisions and legal theories, including 
as to the ulcerative colitis and a 
urologic disorder, those discussed in 
VAOPGCPREC 3-2003 (July 16, 2003) and 
Wagner v. Principi, 370 F.3d 1089 (2004) 
as explained above.  In connection with 
this action, any additional evidentiary-
medical development should be undertaken 
to comply with the VCAA and all raised 
theories of entitlement to service 
connection considered.  

6.  If any benefits sought on appeal 
remain denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claim for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should then allow the appellant an 
appropriate period of time for response.



Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


